Citation Nr: 1742981	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for sleep disturbances, claimed as sleep apnea, to include as due to undiagnosed illness.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 2006 to June 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Thereafter, the claim was transferred to the RO in Buffalo, New York.

This case was remanded in February 2015, December 2015, and October 2016 for further development.

The Veteran testified before a Veterans Law Judge via video conference in September 2013.  The Board no longer employs the Veterans Law Judge that conducted the September 2013 hearing.  The Veteran was informed via August 2017 letter of his right to request a new hearing before the undersigned prior to issuance of a decision.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was informed that if he did not respond to the letter within 30 days, the Board would issue a decision based on the evidence of record.  The Veteran did not respond, and the Board shall decide the issue on appeal without a new hearing. 


FINDING OF FACT

The Veteran suffers from sleep disturbances that are a manifestation of an undiagnosed illness due to Persian Gulf service.


CONCLUSION OF LAW

The criteria for service connection for sleep disturbances as being due to undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Service connection may be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  .

Presumptive service connection is available for Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).  Specifically, "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117.

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

II. Analysis

The Veteran deployed to Iraq from February 2007 to April 2008 and August 2009 to March 2010.  The Veteran contends that he suffers from an unknown sleep disorder that was incurred in service and is manifested by difficulty falling and staying asleep.  The Veteran originally claimed sleep apnea, but has subsequently clarified that this was based on his own impression and not a competent medical opinion.  Hearing Transcript at 4.  Sleep disturbances are included as a sign or symptom of undiagnosed illness as contemplated for Persian Gulf veterans.  38 C.F.R. § 3.317(b).

Service treatment records reflect the Veteran sought treatment for sleep problems in May 2010.  A sleep study was directed but was never conducted in service as the Veteran left active duty shortly thereafter.

The Board has previously remanded this case several times for examinations to determine the nature and etiology of the Veteran's sleep disorder.  The RO has repeatedly obtained opinions of varying degrees of specificity against a diagnosis of sleep apnea.  See September 2012, August 2015, and November 2016 VA examinations; February 2015, December 2015, and October 2016 Board remands.  The Veteran was afforded a diagnostic sleep study in August 2015 that yielded a finding of no significant sleep apnea and no other diagnostic impressions aside from primary snoring.  However, throughout the appeal period, the Veteran has consistently asserted sleep difficulties to include difficulty falling and staying asleep since service.  Despite his two deployments, the Veteran has denied any traumatic experiences, denied any psychiatric issues aside from occasional anxiety, and has no mental illness diagnoses to which sleep disturbances could be attributed.  In light of these circumstances, the Board finds the Veteran's complaints of continuing sleep difficulties to be credible.

While the numerous examination reports weigh against a diagnosis of current sleep apnea, they do not explain the cause of the Veteran's sleep disturbances.  The Board has weighed the evidence of this case to include the Veteran's approximately two years of deployment to Iraq, his report of sleep problems in service, his consistent reporting of sleep problems since service, and the examinations and diagnostic testing of record that fail to explain the cause of the Veteran's sleep difficulties.  As such, the body of evidence supports the Veteran's claim.

In light of the foregoing, the Board finds that the Veteran suffers from a qualifying chronic disability in the form of an undiagnosed illness that is manifested by sleep disturbances, and his claim on appeal shall be granted.



ORDER

Entitlement to service connection for sleep disturbances as being due to undiagnosed illness is granted.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


